IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40932
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSE AGUAYO-PARAMO,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-00-CR-499-5
                        - - - - - - - - - -
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jose Aguayo-Paramo (Aguayo) appeals his guilty-plea

conviction for conspiracy to possess with intent to distribute

112 kilograms of marihuana in violation of 21 U.S.C. §§ 841

& 846.   As part of the plea agreement, the Government agreed to

recommend that Aguayo be sentenced at the lowest end of the

applicable sentencing guidelines range.   Aguayo contends that the

Government breached the plea agreement by remaining silent at


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40932
                                -2-

sentencing regarding the appropriate sentence and by opposing the

application of the safety valve adjustment in U.S.S.G. § 5C1.2.

Aguayo also asserts that the district court clearly erred by

failing to apply the safety valve adjustment to reduce his

sentence.

     Because Aguayo did not object to the alleged breach of the

plea agreement before the district court, we review this issue

for plain error.   See United States v. Reeves, 255 F.3d 208, 210

(5th Cir. 2001).   The 60-month sentence imposed by the district

court was the mandatory minimum sentence, as well as the

guideline sentence.   21 U.S.C. § 841(b)(1)(B); U.S.S.G.

§ 5G1.1(b).   Therefore, any failure by the Government to

recommend at sentencing that Aguayo be sentenced at the low end

of the applicable guideline range was not plain error because it

could not have affected his sentence since there was no range

under the sentencing guidelines.   To the extent that the

Government opposed the safety valve adjustment, it did not breach

the plea agreement because the Government’s arguments addressed

the applicable guideline range, not Aguayo’s sentence within it.

     Given the inconsistencies between Aguayo’s written statement

regarding the facts of his offense, his statements at sentencing,

and the information provided by the Government and in the PSR,

the district court did not clearly err in denying the safety

valve adjustment based on Aguayo’s failure to provide truthful
                            No. 01-40932
                                 -3-

information.     See U.S.S.G. § 5C1.2(5); United States v. Miller,

179 F.3d 961, 968-69 (5th Cir. 1999).

     AFFIRMED.